Citation Nr: 1504546	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO denied service connection for major depressive disorder.  In July 2012, the Veteran filed a notice of disagreement (NOD).  Statements of the case (SOCs) were issued in August 2012 and November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran claims that his currently diagnosed major depressive disorder is a result of his active duty service.  Specifically, he contends that he has been depressed since he separated from service because he was able to avoid serving in Vietnam.  The Board notes that the Veteran's service treatment records reflect that he was treated for depression in December 1972.

In April 2012, the Veteran was afforded a VA mental disorders examination.  The examiner opined that the Veteran's major depressive disorder was less likely as not related to his treatment for depression during military service.  His rationale was that the Veteran's April 1973 separation examination was negative for any psychiatric condition, and there were no other records of mental health treatment during the Veteran's military service.  The examiner stated that the Veteran had no mental health treatment until the early 2000s-approximately 30 years after separation from service.  Furthermore, the Veteran's mental health treatment notes indicate a focus on chronic pain, marital discord and family stress, work stress, and financial difficulties.

In July 2012, Dr. C.I., a VA psychologist, submitted a letter at the request of the Veteran.  Dr. C.I. stated that the Veteran was admitted to the Psychiatry Partial Hospitalization program (PPH) at the Minneapolis VA Medical Center (VAMC) in March 2012.  When the Veteran was admitted to PPH, his major complaint was that he was feeling depressed over actions he took and decisions he made while he was in the Army.  Dr. C.I. opined  that it is as likely as not that the distress the Veteran was reporting and experiencing while in PPH was related to his experiences while in the military.  Here, the record reflects conflicting  medical opinions on the question of whether current psychiatric disability is etiologically relate evidence  as to the etiology of the Veteran's major depressive disorder.  The Board finds that neither opinion is adequate to decide the claim on appeal.  While the April 2012 VA examiner provided a rationale in support of his opinion, it is not clear whether the examiner considered the Veteran's reports of continued symptoms of depression since service.  The Board notes that the Veteran is competent to report the nature of his symptoms, including the onset, severity, and frequency of such symptoms.  See Layno v. Brown, 6 Vet, App, 465, 269 (1994).  Likewise, the evidentiary basis for  Dr. C.I. opinion is unclear, as he did not indicate whether he reviewed the claims file, to include the treatment records noted above..

Under these circumstances, the  Board finds that a VA mental disorders examination to obtain further medical opinion as to  the nature and etiology of the Veteran's  major depressive disorder-based on full review of the Veteran's in- and post-service medical history and his assertions, and supported by complete, clearly-stated rationale-is needed to resolve the current claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VAMC in Minneapolis, Minnesota, dated through April 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Minneapolis VAMC (and any other VA facility(ies), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding VA mental health treatment records, to include from the Minneapolis VAMC, dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA mental disorders examination by a psychologist or psychiatrist
The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's major depressive disorder had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent in- and post-service medical evidence, as well as  the Veteran's lay assertions as to the continuity of symptoms of  depression since service.  To the extent possible, the examiner should attempt to reconcile the conflicting medical opinions of record.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




